957 So.2d 160 (2007)
ANR PIPELINE COMPANY
v.
LOUISIANA TAX COMMISSION.
No. 2007-CC-0823.
Supreme Court of Louisiana.
May 21, 2007.
In re ANR Pipeline Co. et al.; UT Offshore System L.L.C.; High Island Offshore System L.L.C.; Stingray Pipeline Co.; Tennessee Gas Pipeline Co.; Southern Natural Gas Co.;  Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 468,417 & Consolidated Cases; to the Court of Appeal, First Circuit, No. 2007 CW 0417.
Denied.
VICTORY, J., would grant.